United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1393
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

     Javier Contreras Arredondo, also known as Javier Contreeas Arredondo

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: October 27, 2020
                             Filed: October 30, 2020
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Javier Contreras Arredondo appeals after he pleaded guilty to a drug offense.
His counsel has moved to withdraw and has filed a brief under Anders v. California,
386 U.S. 738 (1967). Arredondo has also submitted a pro se brief.
       Arredondo challenges the district court’s1 denial of a mitigating-role reduction,
and the imposition an enhancement under U.S.S.G. § 2D1.1(b)(5) (applying 2-level
enhancement if the offense involved the importation of methamphetamine the
defendant knew was imported unlawfully). After careful review, we find no clear
error. See United States v. Hunt, 840 F.3d 554, 557 (8th Cir. 2016) (standard of
review; stating that a mitigating-role reduction applies to a participant substantially
less culpable than the average participant in the criminal activity, but does not
provide an “affirmative right” to a reduction for all actors but the criminal
mastermind); United States v. Rivera-Mendoza, 682 F.3d 730, 733-34 (8th Cir. 2012)
(standard of review; affirming the imposition of an importation enhancement where
the defendant made calls to Mexican methamphetamine sources and sent drug
proceeds to Mexico). We also conclude that the district court did not abuse its
discretion in sentencing Arredondo, as the record indicates that the district court
properly considered the 18 U.S.C. § 3553(a) factors. See United States v.
Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (stating that under a substantive
reasonableness review, the district court abuses its discretion if it “fails to consider
a relevant factor,” “gives significant weight to an improper or irrelevant factor,” or
“commits a clear error of judgment” in weighing the factors).

       As to Arredondo’s remaining pro se arguments, we conclude that he has not
established an unwarranted sentencing disparity. See United States v. Carr, 895 F.3d
1083, 1091 (8th Cir. 2018) (stating that a sentencing-disparity argument requires the
defendant to show there are comparators with a similar record who engaged in similar
conduct). We defer any ineffective-assistance claims for collateral proceedings. See
United States v. McAdory, 501 F.3d 868, 872 (8th Cir. 2007). Further, having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75, 82-83 (1988),



      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                          -2-
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion,
and affirm.
                      ______________________________




                                       -3-